Citation Nr: 1545882	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The matter was last before the Board in January 2015, when the Board found that new and material evidence had been submitted to reopen the claim for service connection for a low back disorder, and remanded the underlying claim for further development. See January 2015 Board Decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran testified before the undersigned at a May 2014 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of his claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.


FINDING OF FACT

The Veteran's low back disorder does not relate to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A May 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his original claim for service connection. As the RO re-reviewed the Veteran's claim as a result of a newly submitted treatment records, no VCAA letter was provided for the October 2011 rating decision on appeal, which confirmed and continued a previous denial. However, the Veteran was clearly on notice as to the elements of service connection and various responsibilities for obtaining records due to the prior May 2010 letter and a June 2011 letter contemporaneous to his current appeal. Moreover, the Veteran has had multiple opportunities to submit evidence in support of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). The duty to notify is satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2015 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided clear rationale in support of her opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The June 2015 VA examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims he has a low back disorder due to his military service. May 2014 Hearing Testimony. Although the Veteran has a diagnosed low back disorder, the preponderance of the competent evidence is against the question of connection to service. The appeal must therefore be denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

The Veteran has been diagnosed with degenerative arthritis of the lumbar spine. Because arthritis is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for degenerative arthritis of the lumbar spine may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's STRs show he visited the emergency room in November 1975 for a back injury sustained from lifting heavy boxes. He reported lower back pain and tenderness, which was attributed to muscle strain from improper lifting. See 1975 STRs. He was seen a week later for the same problem, which was described as an acute back strain. December 1975 STRs. 

During a February 1976 periodic examination, the examiner did not note any back problems and the Veteran reported he was in good health and denied recurrent back pain. February 1976 Report of Medical History and Examination.

In February 1977, the Veteran complained of upper back pain when coughing, but this appeared to be attributed to an illness. See February 1977 STRs (noting a need to rule out pneumonia).

During a July 1981 periodic examination, the examiner did not indicate any back problems. July 1981 Report of Medical Examination.

In June 1987, the Veteran was seen for an abrasion to the lower back he sustained when playing softball. The diagnosis was a soft tissue injury. See June 1987 STRs. At a follow-up visit he stated the injured area was "feeling much better," but he still had some pain when rotating his right arm. Id.

During his retirement examination, the examiner did not indicate any back problems; the Veteran also noted he was in good health and denied recurrent back pain. May 1988 Report of Medical History and Examination.

The Veteran's post-service records indicate treatment for low back pain. A letter dated December 2010 from a doctor at an Army community hospital noted the Veteran suffered from chronic low back pain. See Statement from Dr. J.A.V. According to the letter, the Veteran stated he developed this problem 20 to 25 years prior. The doctor stated that the condition "may be service related." Id.

In May 2014, the Veteran testified that constantly hurt his back while working in food service in the military, due to lifting heavy boxes and cases of food and jumping in and out of the food truck. See May 2014 Hearing Transcript, pp. 5. He reported he continued to have back problems since then, although he did not see a doctor until approximately six years after he retired from the military. Id. at pp. 4, 6.

In May 2015, a VA examiner confirmed the Veteran's diagnoses of lumbar spine degenerative disc disease and spondylolysis. The examiner opined that the Veteran's degenerative arthritis of the lumbar spine was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." May 2015 VA Examination Report. The examiner noted that while the Veteran was diagnosed with a lumbar strain in 1975, this was an acute and transitory condition that apparently resolved, as his physical several months later did not list any abnormality on the spinal examination, and the Veteran denied back pain. Id. The examiner also stated the Veteran's June 1987 back injury was acute and transitory, as his retirement examination the following year indicated a normal back, and the Veteran again denied recurrent back pain. The examiner also noted there was no evidence in the Veteran's STRs to indicate he developed a chronic back disability due to his lifting heavy boxes and jumping in and out of supply trucks. Moreover, the examiner noted that the Veteran continued to do heavy lifting in his post-service careers with the U.S. Postal Service and in the food management business.

The examiner noted that the first post-service medical documentation of back problems was an X-ray and the private letter from 2010, but that the non-VA  doctor had not reviewed the Veteran's service records. The examiner also stated that the muscle sprains and strains that the Veteran had in service were anatomically and physiologically unrelated to bony arthritis changes, as shown on his current X-rays, and opined that his current back condition was more likely related to obesity and the aging process. Id.

May 2015 VA examination report constitutes highly probative evidence that weighs against the Veteran's claim. The examination was rendered by a VA physician who reviewed the claims file, considered the medical history and imaging studies, and performed an extensive physical examination. In addition, the examiner provided a clear rationale for finding against a relationship between the Veteran's current low back disorder and his active duty service. See also Monzingo v. Shinseki, 26 Vet. App. 97, 105-07 (2012) (discussing when a medical opinion is adequate to decide a claim). The May 2015 VA examination also outweighs the December 2010 private letter, which did not include a review of the claims file. Id.

The Board has considered the Veteran's statements that his low back disorder resulted from his in-service back strains and heavy lifting while working in food service. See May 2014 Hearing Transcript. Although the Veteran is competent to report symptoms such as ongoing pain, whether the Veteran's current low back disorder relates to his active duty is a medically complex determination that cannot be made based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, such a determination must be made by a medical professional with appropriate expertise. See id. The Veteran, as a lay person, does not have the appropriate medical training and experience to render a competent opinion regarding the relationship between his current back disorder and his service. See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012); See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

The fact that more than 20 years elapsed between the Veteran's retirement from the military in 1988 and the earliest mention low back problems 2010 further weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the probative evidence of record establishes that the Veteran's low back disorder did not manifest in or within a year of service or otherwise relates to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a low back disorder, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


